                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA

 ERIC ZERMENO,

              Plaintiff,

                       v.                            CAUSE NO. 2:19CV308-PPS/JPK

 SHAWN COREY CARTER,

             Defendants.

                                  OPINION AND ORDER

       Eric Zermeno, acting without an attorney, filed a complaint seeking one billion

dollars from Shawn Corey Carter, the rap musician also known as Jay-Z. The factual

allegations in support of the complaint are sparse, consisting of one handwritten

paragraph. Zermeno alleges Jay-Z’s “rap music is very garbage.” ECF 1 at 2. He further

alleges Jay-Z is jealous of and disrespects him because Zermeno’s education is superior

to Jay-Z’s fourth grade education. Id.

       Zermeno seeks leave to proceed in forma pauperis. When someone attempts to

initiate a case without paying the otherwise applicable filing fee, then pursuant to

federal statute, the court must review the complaint and “shall dismiss the case at any

time if the court determines that...the action...is frivolous or malicious....” 28 U.S.C. §

1915(e)(2)(B)(i). Such is the case here as the facts alleged, and any legal claims for

damages as a result of those allegations, are “clearly baseless.” See Denton v. Hernandez,

504 U.S. 25, 31-33 (1992) quoting Neitzke v. Williams, 490 U.S. 319 (1989)); Gladney v.
Pendleton Correctional Facility, 302 F.3d 773, 774 (7th Cir. 2002); Lee v. Clinton, 209 F.3d

1025 (7th Cir. 2000).

        This case will therefore be dismissed.1 Although a plaintiff is sometimes given

the opportunity to file an amended complaint when a case is dismissed sua sponte, see

Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013), that is unnecessary where, as here,

amendment would be futile. Holland v. City of Gary, 503 F. App’x 476, 477–78 (7th Cir.

2013). See also Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009).

        ACCORDINGLY, the court:

        (1) DENIES the in forma pauperis motion (ECF 2);

        (2) DISMISSES this case as frivolous and malicious pursuant to 28 U.S.C.

§1915(e)(2)(B)(i); and

        (3) CAUTIONS Eric Zermeno if he files another frivolous or malicious lawsuit, he

may be fined, sanctioned, or restricted.

        SO ORDERED on August 26, 2019.

                                                              /s/ Philip P. Simon
                                                            JUDGE
                                                            UNITED STATES DISTRICT COURT




        1   This is not the only frivolous case recently filed by Zermeno in this court. In Zermeno v. Saikawa,
et al., 2:19CV302, his claims against Nissan and Porsche executives were dismissed under
§1915(e)(2)(B)(i) when he alleged they had mined his brain and stolen the designs of several high end
cars. Similar claims were recently dismissed in Zermeno. Watson, et al., 2:19CV281, and Zermeno v. Hakett,
et al., 2:19CV299. Complaints alleging disrespect, jealousy or bad vibes from McDonalds’ employees,
Donald Trump, a NASCAR executive, NBA Commissioner Adam Silver, Michael Jordan and other NBA
players have also been dismissed. Zermeno v. Easterbrook, 2:19CV312; Zermeno v. Michael Jordan, et al., No.
2:19CV269; Zermeno v. France, 2:19CV306; and Zermeno v. Silver, 2:19CV307.


                                                       2
